SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) January 19, 2017 PERMA-FIX ENVIRONMENTAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 1-11596 58-1954497 (State or other jurisdiction of incorporation) (Commission File Number) (IRSEmployer Identification No.) 8302 Dunwoody Place, Suite 250, Atlanta, Georgia (Address of principal executive offices) (ZipCode) Registrant's telephone number, including area code: ( ) - Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: | | Written communications pursuant to Rule 425 under the Securities Act | | Soliciting material pursuant to Rule 14a-12 under the Exchange Act | | Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act | | Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Section 5 – Corporate Governance and Management Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Employment Agreement On January 19, 2017, the Compensation and Stock Option Committee (the “ Compensation Committee ”) and Board of Directors (the “ Board ”) of Perma-Fix Environmental Services, Inc. (the “ Company ”) approved, and the Company entered into, an employment agreement (the “ EVP/COO Employment Agreement ”) with Mark Duff, Executive Vice President/Chief Operating Officer (the “
